Name: Commission Decision 755/76/ECSC of 31 March 1976 on the temporary postponement of the date of the payment of the steel production levy
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  iron, steel and other metal industries
 Date Published: 1976-04-02

 Avis juridique important|31976S0755Commission Decision 755/76/ECSC of 31 March 1976 on the temporary postponement of the date of the payment of the steel production levy Official Journal L 089 , 02/04/1976 P. 0006 - 0006 Greek special edition: Chapter 01 Volume 2 P. 0012 COMMISSION DECISION 755/76/ECSC of 31 March 1976 on the temporary postponement of the date of the payment of the steel production levy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof, Having consulted the Council, Whereas Article 4 of Decision 2/52 (1) provides that the levy shall be paid on the twenty-fifth day of each month in respect of the production for the preceding month; Whereas the exceptionally marked fall in prices and the deterioration of the conditions of sale on the steel market have led to a fall in the receipts of undertakings such as to cause temporary cash-flow difficulties, HAS ADOPTED THIS DECISION: Sole Article By way of derogation from Article 4 (2) of Decision 2/52 of the High Authority of the ECSC, the levy due on steel production during the months of March 1976 to December 1976 shall be payable on the twenty-fifth day of the third month following the month of production. The levy due on production during the months of November and December 1976 shall be payable on the same dates as that on production during the months of January and February 1977, that is on 25 February and 25 March 1977 respectively. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1976. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No 1, 30.12.1952, p. 3.